Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of  amendment and remarks  filed on 3/2/21. Non-elected claims 25-37 and 45-70 are canceled as per applicant’s amendment dated 3/2/21. Claims 10-15 and 41 are canceled as per applicants amendment dated 3/2/21.
Status of claims
 Claims 10-15, 25-37, 41 and 45-70 are canceled.
 Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/20.
Election of species regarding acids and anionic polymer is withdrawn.
	Claims 1-9, 16-22, 24 and 38-40 and 42-44 are examined in the application and the generic claims are examined to the extent that it reads on “vanillin” as the aldehyde bearing group;, “claim 22” is  drawn to coating step, wherein the coating step precedes the application of the composition to the fiber.
	In view of the amendment, rejection of  claims 1-14, 17-22, 24 ,38-39 and 42-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is hereby withdrawn.
In view of amendment and applicants remarks, rejection of claims 17 and 42 d under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is also withdrawn. 
 In view of cancellation of claims 11-12, rejection of claims 11-12 under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0235657 (‘657) and Translated text of 
The following new ground of rejection is necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 as amended recites ” The method of claim 38 wherein the is generated by a device selected from a hair dryer, a curling iron, a flat iron, a curling rod, a preheated hot roller, a blower, an oven, a heated plate, and combinations thereof “ . Amendment to “wherein the temperature is” is suggested to overcome the above rejection.
The following rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-19 and 38-44 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0235657 (‘657) and  Translated text of  DE 102012222770 (‘770) and US 2015/0004122 (‘122) and US 2014/0369947 (‘947).
US ‘657 teaches a compostion for forming a film on the hair (claims 1, 18-19, 38 and 43-44)) (claimed method of forming  a film on fiber drawn to hair) by applying a film forming silicone polymer and at ¶ [0037] teaches:

    PNG
    media_image1.png
    154
    549
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    120
    509
    media_image2.png
    Greyscale


Thus US ‘657 teaches hair-fixing polymer is same as hair styling polymer which is same as film-forming polymer, which forms a film and at ¶ [0092] teaches adding 0.01-2% of perfumes and at ¶ [0096] teaches claimed vanillin (claims 1, 5-7,13-14)  species ( page 8, second column last line). US ‘657  at ¶ [0098] teaches pH modifiers/buffering agents and this include claimed acetic acid, ascorbic acid, citric acid and tartaric acid (claims 1, 8 and 38). US ‘657 at ¶ [0144] teaches  the composition when applied to hair with film forming agent exhibited better resistance  to wash fastness.  This is same as claimed limitation of film formed substantially persists on fewer washing. US ‘657 does not teach the number of hair being washed but teaches resistance to wash fastness. US ‘657 at ¶ [0116] teaches after applying the compostion and drying the compostion with a device which is blow dryer and heated irons (claims 17 and 42). Examples teach water (claim 3).
The difference between US ‘657 and instant application is US ‘657 teaches perfumes drawn to vanillin but doe s not exemplify vanillin and US ‘657 does not teach claimed chitosan and claimed temperature of exposing the hair.


    PNG
    media_image3.png
    116
    772
    media_image3.png
    Greyscale

DE at page 12 teaches:

    PNG
    media_image4.png
    103
    759
    media_image4.png
    Greyscale

Claimed vanillin is the most preferred fragrance. The amount is 0.001-5% (see page 2)  (claims 13-14). See formulation S9 which has only vanillin as the perfume.
US ‘122 teaches compositions and methods for treating hair and at ¶ [0022] teaches  film-forming polymer by itself forms a film on the hair and at ¶ [00667] teaches applying hair composition with film-forming agents on to wet hair (claim 2)  and the hair is exposed to heat using external stimuli and the temperature is from 25 º C to about 250 º C (claims 1, 15-16, 38, 40-41 and 43). See also claim 22 of US ‘122 for the claimed temperature of 25 º C to about 250 º C. US ‘122 at ¶ [00668] teaches heating by means of blow dryers, flat iron, hot curler sets (also known as curling rods) (claims 17 and 42). US ‘122 teaches methods for styling (hair structure is changed and thus reads on claim 43).
US ‘947 teaches cosmetic composition comprising an anionic polymer or non-ionic polymer and at ¶ [0003] teaches applying the compostion to wet hair  before blow drying or drying (claim 2) and at ¶ [0017] teaches fixing polymer is capable of providing a shape to the hair or retaining the acquired shape of the hair and at ¶ [0180 ] teaches amount of fixing polymer 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of US '657  which teaches adding perfumes and  acids and applying heat and combine with formulation S9 taught by translated DE which teaches claimed perfume vanillin and expose the hair to heat taught by US ‘122 and use any of the heating elements also taught by US ‘122  and  add the  non-ionic fixing polymer claimed in US ‘947 which is chitosan and add to the compositions UV screening agents taught by US ‘947 with the reasonable expectation of success that the modified compositions form film which is resistant to washes  and adding chitosan also forms a film in view of the polymer being fixing polymer and the fixing polymer has the advantage of  altering the shape of the hair  and adding UV filter has the advantage of providing UV barrier to the film and adding S9 formulations of DE having vanillin  to the compositions of US ‘657 has the additional advantage of providing conditioning properties to the hair. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.
Applicants at page 2 of the remarks state that “The Examiner has rejected claims 1-10, 13-19, and 38-44 as being obvious in view of: (i) US 2016/0235657 (counterpart to DE 1020012222770) (the ‘657 Publication); (ii) US 2015/0004122 (the ‘122 Publication), and (iii) US 2014/0369947 (the ‘947 Publication) “.
US ‘657 assignee is Procter and Gamble and translated text of DE 1020012222770 is Henkel and therefore US 2016/0235657 is not counterpart to DE 1020012222770.
 The body of the rejection explicitly states” Claims 1-10, 13-19 and 38-44 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0235657 (‘657) and  Translated text of  DE 102012222770 (‘770) and US 2015/0004122 (‘122) and US 2014/0369947 (‘947) “.
Applicants argue that US ‘657 Publication teaches a composition for providing a film on keratin fibers and the film includes an amino silicone polymer with the structure and properties described in the ‘657 Publication, a silicone MQ resin, an ether of a water-soluble polyhydric alcohol and a thickening system and the thickening system is made up of a “deposition enhancer” and a “thickening polymer”  and US ‘657 is silent with respect to the inclusion of chitosan or an organic acid in the composition and Vanillin is disclosed in long list of compounds that are taught5 as suitable options for “ perfumes” to be added to compositions.
In response to the above argument, US ‘657 teaches hair-fixing polymer, which is  same as hair styling polymer which is same as film-forming polymer, which forms a film and at ¶ [0092] teaches adding 0.01-2% of perfumes and at ¶ [0096] teaches claimed vanillin (claims 1, 5-7,13-14)  species ( page 8, second column last line). US ‘657  at ¶ [0098] teaches pH modifiers/buffering agents and this include claimed acetic acid, ascorbic acid, citric acid and tartaric acid (claims 1, 8 and 38). US ‘657 at ¶ [0144] teaches  the composition when applied to hair with film forming agent exhibited better resistance  to wash fastness.  This is same as claimed limitation of film formed substantially persists on fewer washing. US ‘657 at ¶ [0116] US’657 exemplifies compositions with a perfume  (examples 2-4 and 8-12) however teaches adding  vanillin and acids in the compostion along with fixing polymer which forms  a film on the hair and this is same as claimed method of forming a film on the fiber and as stated in the non-final rejection US ‘657 does not teach adding chitosan. 
Applicants did not argue about translated text of DE. Translated text of DE teaches composition for treating keratin fibers (hair) and  DE at page 12 teaches claimed vanillin as the most preferred fragrance. See formulation S9 which has only vanillin as the perfume. DE at page 3 teaches:

    PNG
    media_image3.png
    116
    772
    media_image3.png
    Greyscale

DE  translated text explicitly teaches  compositions lead to a clear protection of keratinic fibers from the effects of heat.
Applicants argue that US ‘122 does not teach chitosan , vanillin and an organic acid.
 In response , US ‘122 is relied for  compositions and methods for treating hair and at ¶ [0022] teaches  film-forming polymer by itself forms a film on the hair and at ¶ [00667] teaches applying hair composition with film-forming agents on to wet hair  and the hair is exposed to heat using external stimuli and the temperature is from 25 º C to about 250 º C teaches heating by means of blow dryers, flat iron, hot curler sets (also known as curling rods) (claims 17 and 42). US ‘122 teaches methods for styling.

In response to the above argument,  US ‘947 under claim 26 claims chitosan as the fixing polymer.
Applicants argue that a person skill in the art would not have been motivated to make the combination of US 2016/0235657 (‘657) and US 2015/0004122 (‘122) and US 2014/0369947 (‘947) proposed by the examiner.
In response,  applicants failed to argue about DE ‘770 and contend that US ‘657 is counterpart to DE 102012222770 (‘770)  and one of ordinary skill in the art would have been motivated to arrive at the claimed invention based upon the combination of US 2016/0235657 (‘657) and  Translated text of  DE 102012222770 (‘770) and US 2015/0004122 (‘122) and US 2014/0369947 (‘947).
DE ‘770 is a pertinent art and examine relied on this for teaching of claimed elected species vanillin drawn to “ aldehyde-bearing group” and vanillin is exemplified. Applicants claim 1 has heating step and DE explicitly teaches clear protection to hair from the effect of heat at page 3.
Applicants argue that the ‘657 Publication warns that “compounds causing precipitation of any component of the composition when the composition is in aqueous solution at pH 5 and at 23° C. may be a basic solvent, or ionic compounds or compounds that are cationic from pH 4 to 6, preferably from pH 5 to 6 or compounds having a relative ionic strength.” As would have been known to a person of skill in the art at the time the invention was made, chitosan is a cationic polymer having amino groups that provide a pKa value of ~5.5-6.5 Accordingly, chitosan is cationic in acidic to neutral solutions, i.e., it is likely cationic pH 4 to 6.
therefore the prior art combination to arrive at the claimed invention does not destroy the intended function and the requisite motivation to make the modification does exit. 

    PNG
    media_image5.png
    147
    436
    media_image5.png
    Greyscale

Applicants argue that the examiner has failed to make a prima facie case of obviousness.
 In response, A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. "[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id at 1742. 


One of ordinary skill in the  hair care art  would  certainly be motivated to add to the composition of US '657  which teaches adding perfumes and  acids and applying heat and combine with formulation S9 taught by translated DE which teaches claimed perfume vanillin and expose the hair to heat taught by US ‘122 and use any of the heating elements also taught by US ‘122  and  add the  non-ionic fixing polymer claimed in US ‘947 which is chitosan with the reasonable expectation of success that the modified compositions form film which is resistant to washes  and adding chitosan also forms a film in view of the polymer being fixing polymer and the fixing polymer has the advantage of  altering the shape of the hair  and adding UV filter has the advantage of providing UV barrier to the film and adding S9 formulations of DE having vanillin  to the compositions of US ‘657 has the additional advantage of providing conditioning properties to the hair and also provides clear protection to hair from the effect of heat  taught by DE  at page 3.
Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0235657 (‘657) and  Translated text of  DE 102012222770 (‘770) and US 2015/0004122 (‘122) and US 2014/0369947 (‘947) as applied to claims 1-10, 13-19 and 38-44 above, and further in view of  US 2006/0008437 (‘437).
References cited above do not teach the limitation of claims 21-22 and 24 wherein the “ method includes coating the hair with an anionic formulation comprising anionic polymer and carrier and the coating step precedes the application of the compostion of claim 1”.
US ’437 teaches hair care compositions and teaches under abstract:

    PNG
    media_image6.png
    161
    387
    media_image6.png
    Greyscale

Thus anionic silicones (claim 24) drawn to anionic polymer coat the hair and form a durable film. US ‘437 at ¶¶ [0014-0015] teaches:

    PNG
    media_image7.png
    514
    343
    media_image7.png
    Greyscale

See example 1-2 drawn to leave on hair treatment.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of US '657  which teaches adding perfumes and  acids and applying heat and combine with formulation S9 taught by translated DE which teaches claimed perfume vanillin and expose the hair to heat taught by US ‘122 and use any of the heating elements also taught by US ‘122  and  add the  non-ionic fixing polymer claimed in US ‘947 which is chitosan and add to the compositions UV screening agents taught by US ‘947 and coat the hair with anionic polymer formulations before applying the hair care compositions having chitosan, acid and vanillin with the reasonable expectation of success that and coating the hair first with anionic polymer formulation on hair has the additional benefit of forming a film on the hair which is resistant to shampooing and humidity. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.
Applicants argue that claims 21,23 and 24 depend from claim 1 and arguments regarding claim 1 are applicable and the addition of USA ‘437 does not remedy the deficiencies stated above in the 103 rejection. 
In response, applicants failed to argue about DE ‘770 and contend that US ‘657 is counterpart to DE 102012222770 (‘770).   As explained above one of ordinary skill in the art would have been motivated to arrive at the claimed invention based upon the combination of US 2016/0235657 (‘657) and  Translated text of  DE 102012222770 (‘770) and US 2015/0004122 (‘122) and US 2014/0369947 (‘947).
With respect to claims 21-22 and 24, one of ordinary skill in the  hair care art  would  certainly be motivated to add to the composition of US '657  which teaches adding perfumes and  acids and applying heat and combine with formulation S9 taught by translated DE which teaches claimed perfume vanillin and expose the hair to heat taught by US ‘122 and use any of add the  non-ionic fixing polymer claimed in US ‘947 which is chitosan and add to the compositions UV screening agents taught by US ‘947 and coat the hair with anionic polymer formulations before applying the hair care compositions having chitosan, acid and vanillin with the reasonable expectation of success that the modified compositions form film which is resistant to washes  and adding chitosan also forms a film in view of the polymer being fixing polymer and the fixing polymer has the advantage of  altering the shape of the hair  and adding UV filter has the advantage of providing UV barrier to the film and adding S9 formulations of DE having vanillin  to the compositions of US ‘657 has the additional advantage of providing conditioning properties to the hair and also provides clear protection to hair from the effect of heat  taught by DE  at page 3 and coating the hair first with anionic polymer formulation on hair has the additional benefit of forming a film on the hair which is resistant to shampooing and humidity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619